United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2178
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Mustafa Abdullah,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 14, 2009
                                Filed: January 22, 2010
                                 ___________

Before WOLLMAN, RILEY, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       In 1989, Mustafa Abdullah pleaded guilty to one count of conspiracy to
distribute cocaine and cocaine base, in violation of 21 U.S.C. §§ 841 and 846, and to
one count of using a firearm in the commission of a felony, in violation of 18 U.S.C.
§ 924(c). Abdullah was sentenced to 425 months’ imprisonment, which included a
365 month-sentence for the drug charge, a term of imprisonment at the top of the
United States Sentencing Guidelines (guidelines) range, and a consecutive sixty-
month sentence for the firearm charge.
       In 2008, after the Sentencing Commission had amended the guidelines and had
reduced by two levels the offense level applicable to certain crack cocaine offenses,
Abdullah moved for a sentence modification under 18 U.S.C. § 3582(c)(2). The
district court1 reduced his crack cocaine sentence to 235 months’ imprisonment, a
sentence at the bottom of the amended guidelines range. In its order denying
Abdullah’s motion for reconsideration, the district court stated that “a sentence below
the amended guideline range is not permissible in these circumstances.” On appeal,
Abdullah contends that the district court erred when it applied the amended sentencing
guidelines as mandatory.

       Abdullah’s argument is foreclosed by our decision in United States v. Starks,
551 F.3d 839 (8th Cir.), cert. denied, 129 S. Ct. 2746 (2009).2 Section 3582(c)(2) and
guideline § 1B1.10(b)(2)(A) limit a district court’s authority to reduce sentences
following the retroactive reduction of a guidelines sentencing range. In Starks, we
held that those limitations remain constitutional and enforceable. 551 F.3d at 843.
Accordingly, the district court lacked authority to sentence Abdullah below the
guidelines range. See id. at 842-43. We reject Abdullah’s arguments that Spears v.
United States, 129 S. Ct. 840 (2009), compels us to revisit the decision in Starks and
that the decision in Starks conflicts with our earlier analyses in United States v. Hasan,
245 F.3d 682 (8th Cir. 2001) (en banc), United States v. Mihm, 134 F.3d 1353 (8th
Cir. 1998), and United States v. Williams, 103 F.3d 57 (8th Cir. 1996) (per curiam).
See United States v. Murphy, 578 F.3d 719, 721 (8th Cir. 2009).



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
      2
       We note that the Supreme Court has granted certiorari in United States v.
Dillon, 572 F.3d 146 (3d Cir.), cert. granted, 2009 WL 2899562 (U.S. Dec. 7, 2009)
(No. 09-6338), which presents the following question: whether United States v.
Booker, 543 U.S. 220 (2005), applies in sentence modification proceedings under §
3582(c).

                                           -2-
     The district court correctly applied § 3582(c)(2) and guideline §
1B1.10(b)(2)(A) when it sentenced Abdullah within the amended guidelines range.
We affirm.
                     ______________________________




                                      -3-